DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s preliminary amendment, filed September 14, 2020, is entered.  Applicant amended claims 1 and 5-7 and cancelled claims 2-4, 8 and 9.  No new matter is entered.  Claims 1 and 5-7 are pending before the Office for review.
(2)
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stefan U. Koschmieder, Ph. D. on July 19, 2021.
The application has been amended as follows:
IN THE SPECIFICATION
In the section titled “CROSS-REFERENCE TO RELATED APPLICATIONS,” delete “allowed” and insert “now U.S. Patent No. 10,804,838” in its place.
(3)
Allowable Subject Matter
Claims 1 and 5-7 are allowed.
The following is an examiner’s statement of reasons for allowance:

The prior art of record, individually or in combination, fails to teach or fairly suggest the solar harvesting apparatus, as claimed.  More specifically, the prior art of record, individually or in combination, fails to teach or fairly suggest a solar apparatus comprising a plurality of mirrors, each including a reflective surface disposed proximal to the top surface of the photovoltaic cell, the top surface being configured to generate electric energy in response to incident light and the bottom surface configured to thermally dispel heat, wherein at least one mirror is actuated by a plurality of hydraulic actuators and connected at one end to the mirror and at the other end to the photovoltaic cell, the hydraulic actuators being connected to a hydraulic pump, the pump being further connected to a heat exchanger and a radiator to facilitate heat removal from the photovoltaic cell, wherein the pump, actuators, heat exchanger and radiator are on the same fluid circuit to facilitate fluid flow therethrough, as required by claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
(4)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597.  The examiner can normally be reached on Monday-Friday 7:00 am to 5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1796